[Cite as Drouet v. Bur. of Motor Vehicles, 2010-Ohio-6186.]

                                      Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




FREDDY E. DROUET

       Plaintiff

       v.

BUREAU OF MOTOR VEHICLES

       Defendant

        Case No. 2009-09825-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION




        {¶ 1} Plaintiff, Freddy E. Drouet, filed this action against defendant, Bureau of
Motor Vehicles (BMV), asserting that BMV representatives wrongfully collected $113.00
for license plate fees and failed to issue valid license plates. Plaintiff explained that “I
visited the BMV office (on October 19, 2009) and asked April, an employee, if my client,
Franco Roofing, could purchase license plates using his EIN” and April replied, “yes.”
Plaintiff pointed out he returned to the BMV office on October 21, 2009 and “paid the
teller $113.” for license plates.          However, plaintiff related “the staff confiscated the
license plates for investigation” and the $113.00 fee was not returned. Plaintiff filed this
complaint seeking to recover $113.00, an amount representing the total cost of plates
and fees collected by defendant, plus $25.00 for filing fee costs. The $25.00 filing fee
was paid. Plaintiff submitted a receipt showing a total of $113.00 was paid on October
21, 2009 to a local BMV deputy registrar in Dayton, Ohio.
        {¶ 2} Defendant stated that “BMV admits that it received $109.50 in registration
fees from Plaintiff and that none of those fees were refunded after the registration was
canceled.” Additionally, defendant acknowledged that an additional $3.50 in deputy
registrar unrefunded fees was collected by the Deputy Registrar License Agency in
Dayton, Ohio. Defendant advised that the particular license plate registration in the
present claim was canceled pursuant to R.C. 4503.10(E), after a determination was
made by the BMV Investigation section that false documentation had been provided to
obtain the registration. Defendant related that the BMV Investigation section found the
documents provided by plaintiff to obtain the registration in October 2009 “were not
genuine and BMV canceled the registration Plaintiff had applied for on behalf of his
‘client.’” R.C. 4503.10(E) provides: “Upon the certification of the registrar, the county
sheriff or local police officials shall recover license plates erroneously or fraudulently
issued.”
       {¶ 3} Defendant referenced R.C. 4503.10(A)(7) in addressing the issue
regarding the submission of fraudulent documents when attempting to obtain a
registration. Defendant stated that “R.C. 4503.10(A)(7) requires every owner applying
for a vehicle registration to furnish ‘The owner’s social security number, driver’s license
number, or state identification number, or, where a motor vehicle to be registered is
used for hire or principally in connection with any established business, the owner’s
federal taxpayer identification number.’” Defendant noted “[i]ndividuals who do not
have a valid social security number, Ohio driver’s license number, or Ohio state
identification number or who do not operate a legitimate, established business, are
denied vehicle registrations under this provision.”       Defendant explained that the
documents provided by plaintiff’s client to obtain registration on his behalf were
determined to be false and consequently, the registration was canceled. Additionally,
all registration fees and deputy registrar fees paid by plaintiff were withheld by BMV.
       {¶ 4} Plaintiff filed a response insisting that the documents he submitted to
obtain registrations in October 2009 were genuine and not fraudulent.              Plaintiff
contended that he should be reimbursed “the entire amount he paid, including his costs
of $25.” Alternatively, plaintiff indicated that he would be willing to “accept a refund of
the $109.50 in registration fees, excluding the deputy registrar fees of $3.50.”
       {¶ 5} The facts of this action show that plaintiff’s claim is solely based on the
alleged wrongful collection of funds he paid to obtain vehicle registrations. Since this
particular action is for the recovery of an alleged wrongful collection, the claim is
grounded solely in equity. Ohio Hosp. Assn. v. Ohio Dept. of Human Servs. (1991), 62
Ohio St. 3d 97, 579 N.E. 2d 695. “The reimbursement of monies withheld pursuant to
an invalid administrative rule is equitable relief, not money damages . . .” Ohio Hosp.
Assn. at 105. “Thus, for restitution to lie in equity, the action generally must seek not to
impose personal liability on the defendant, but to restore to the plaintiff particular funds
or property in the defendant’s possession.”        Great-West Life & Annuity Ins. Co. v.
Knudson (2002), 534 U.S. 204, 214, 122 S. Ct. 708, 151 L. Ed. 2d 635.
       {¶ 6} “[A] suit that seeks return of specific funds wrongfully collected or held by
the state is brought in equity.” Santos v. Ohio Bureau of Workers’ Compensation, 101
Ohio St. 3d 74, 2004-Ohio-28 at paragraph one of the syllabus. R.C. 2743.03(A)(1) and
(2) states:
       {¶ 7} “(A)(1) There is hereby created a court of claims. The court of claims is a
court of record and has exclusive, original jurisdiction of all civil actions against the state
permitted by the waiver of immunity contained in section 2743.02 of the Revised Code,
exclusive jurisdiction of the causes of action of all parties in civil actions that are
removed to the court of claims, and jurisdiction to hear appeals from the decisions of the
court of claims commissioners. The court shall have full equity powers in all actions
within its jurisdiction and may entertain and determine all counterclaims, cross-claims,
and third-party claims.
       {¶ 8} “(2) If the claimant in a civil action as described in division (A)(1) of this
section also files a claim for a declaratory judgment, injunctive relief, or other equitable
relief against the state that arises out of the same circumstances that gave rise to the
civil action described in division (A)(1) of this section, the court of claims has exclusive,
original jurisdiction to hear and determine that claim in that civil action. This division
does not affect, and shall not be construed as affecting, the original jurisdiction of
another court of this state to hear and determine a civil action in which the sole relief
that the claimant seeks against the state is a declaratory judgment, injunctive relief, or
other equitable relief.”
       {¶ 9} Additionally, R.C. 2743.10(A) states in pertinent part:
       {¶ 10} “Civil actions against the state for two thousand five hundred dollars or
less shall be determined administratively by the clerk of the court of claims . . .” R.C.
2743.10 does not confer equity jurisdiction at the Administrative Determination level of
this court. Administrative Determination actions are solely for money damages. Equity
jurisdiction in matters involving the state are reserved for judicial review.        Although
plaintiff, in the instant claim, is seeking to recover funds he asserted were wrongfully
withheld, the funds sought for recovery represent a claim for equitable relief and not
money damages. Consequently, this court at the Administrative Determination level
has no jurisdiction over claims grounded in equity based on the wrongful collection of
funds from plaintiff. See Flanagan v. Ohio Victims of Crime Fund, Ct. of Cl. No. 2003-
08193-AD, 2004-Ohio-1842; also Blake v. Ohio Attorney General’s Office, Ct. of Cl. No.
2004-06089-AD, 2004-Ohio-5420; and Johnson v. Trumbull Corr. Inst., Ct. of Cl. No.
2004-08375-AD, jud. aff. (5-05-05), 2005-Ohio-1241.
          {¶ 11} In essence the jurisdiction of the entire Court of Claims is based upon the
type of relief sought, either money damages or equity. In Parsons v. Ohio Bur. of
Workers’ Compensation, Franklin App. No. 03AP-772, 2004-Ohio-4552, the 10th District
Court of Appeals further addressed the issue of jurisdiction on equitable relief claims
stating: “ . . . the Court of Claims’ jurisdiction is limited, in pertinent part, only to civil
actions against the state permitted by the waiver of immunity contained within R.C.
2743.02. Thus, if the state consented to suit upon a claim prior to the enactment of the
waiver contained in R.C. 2743.02, then the Court of Claims’ jurisdiction does not extend
to that claim. Knecht v. Ohio Dept. of Rehab. & Corr. (1992), 78 Ohio App. 3d 360, 365;
Upjohn Co. v. Ohio Dept. of Human Services (1991), 77 Ohio App. 3d 827, 834. See,
also, R.C. 2743.02(A)(1) (‘To the extent that the state has previously consented to be
sued, this chapter has no applicability.’). The state consented to be sued for equitable
claims prior to the enactment of the Court of Claims Act. Racing Guild of Ohio, Local
304 v. State Racing Comm. (1986), 28 Ohio St. 3d 317, 320. Accordingly, we conclude
that the Court of Claims cannot exercise jurisdiction over Parsons’ equitable action.” at
¶12.      Concomitantly, the court cannot exercise jurisdiction over plaintiff’s equitable
action.




                                  Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




FREDDY E. DROUET

        Plaintiff

        v.

BUREAU OF MOTOR VEHICLES

        Defendant

        Case No. 2009-09825-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF ADMINISTRATIVE DETERMINATION



        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.



                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

Entry cc:

Kathy L. Ellison                                 John R. Guldin
131 N. Ludlow Street #265                        Department of Public Safety
Dayton, Ohio 45402                               Legal Services
                                                 1970 West Broad Street
                                                 P.O. Box 182081
                                                 Columbus, Ohio 43218-2081
RDK/laa
6/23
Filed 8/6/10
Sent to S.C. reporter 12/10/10